DETAILED CORRESPONDENCE
This Office action is in response to the election received September 1, 2021.
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on September 1, 2021 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over TADA et al (4,259,407).
The claimed invention recites the following:

    PNG
    media_image1.png
    721
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    659
    media_image2.png
    Greyscale

column 2, line 38-53:

    PNG
    media_image3.png
    312
    473
    media_image3.png
    Greyscale

The monomer is copolymerized with other vinyl monomers as seen in column 3, lines 29-44 shown here that include α-methyl styrene:

    PNG
    media_image4.png
    302
    458
    media_image4.png
    Greyscale
Applicants are further directed to Table 4, Example 19 found in column 9, lines 53-56 wherein a 
    PNG
    media_image5.png
    67
    422
    media_image5.png
    Greyscale

This working example lacks the claimed monomer unit (A) as claimed in claim 1, however TADA et al teach that other monomers such as pentafluoropropyl α-chloroacrylate defined for formula (I) is a functional equivalent to trifluoro-t-butyl acrylate and can be used in a copolymer as shown below:
    PNG
    media_image6.png
    333
    449
    media_image6.png
    Greyscale

Thus the skilled artisan would be directed to use any of the monomers meeting formula (I) such as pentafluoropropyl α-acrylate in place of trifluoro-t-butyl acrylate in Example 19.  
            It would have been prima facie obvious to one of ordinary skill in the art of  photosensitive composition to use pentafluoropropyl α-acrylate in place of trifluoro-t-butyl acrylate in Example 19 with the reasonable expectation of same or similar results for a radiation . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KODAMA (2011/0183127) is cited of interest for having a polymerizable monomer, photoinitiator and copolymer in a formulation for pattern formation methods.
TSUTSUMI et al (4,752,635) report halogen-containing polyacrylates having a pentafluorophenyl α-acrylate which can be copolymerized with an α-methyl styrene as taught in column 3, lines 7-22.  The working examples 5 and 6 disclose copolymer of a halogenated monomer with a methacrylonitrile and a methyl methacrylate respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J.Chu
December 3, 2021